Title: To Thomas Jefferson from Benjamin H. Latrobe, 14 December 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir
                  Philadelphia, Decr. 14h. 1803
               
               I have for some days hoped that every day of my stay here would be the last. But I am so dependent of the exertions of others, and so unwilling to leave any thing to their neglect after I shall be gone, that I am still detained. Every however draws to a conclusion. In the mean time, on referring to the date of my letter to the Vice president on the subject of the means of warming the Senate Chamber, to which I have never received an answer, I think it possible that it may have reached Charleston after his departure from that city, & that he may never have received it. I have therefore again written to him both with a view to excuse the delay that has occurred in the completion of the work, and to suggest the idea of charging the whole expense of the furnaces to the contingent fund of the Senate: an idea which I before have had the honor to mention to you, and which, if adopted, would aid the building fund very materially, as so great a quantity of Ironwork as has been required cannot but amount to a very considerable Sum— 
               One of the principal causes of the extreme coldness of the Senate Chamber has certainly been the want of a cieling to the Cellar. The air of the Chamber above being rarified has been replaced by the external cold atmosphere rising through the joints of the flooring. The communication with the external air was formerly circuitous, tho’ not less operative, than it at present is, through the Cellar windows.—I have therefore directed Mr. Lenthall to prepare immediately to ciel that cellar. This will also produce better security against fire.—The idea was raised in my mind, by my having been unable to warm or inhabit a parlor at New castle untill the Cellar was cieled. One coat trowelled on will be sufficient.—I am astonished & vexed that this so well known fact should not have occurred to me long ago.—
               I am with the truest respect Your much obliged hble Servant,
               
                  B Henry Latrobe
               
            